Citation Nr: 1615210	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with a history of alcoholism in excess of 30 percent prior to October 16, 2014.

2.  Entitlement to an initial rating for PTSD with a history of alcoholism.in excess of 70 percent as of October 16, 2014.

3.  Entitlement to an initial compensable rating for bilateral hearing loss prior to October 16, 2014.

4.  Entitlement to an initial rating for bilateral hearing loss.in excess of 20 percent as of October 16, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  His awards and decorations include the Purple Heart.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Washington, DC.

In January 2012 and September 2014, the Board, in part, remanded the issues of entitlement to an initial rating for PTSD with a history of alcoholism in excess of 30 percent and an initial compensable rating for bilateral hearing loss.  

In a June 2015 rating decision, the Appeals Management Center assigned a 70 percent rating for PTSD with a history of alcoholism and assigned a 20 percent rating for bilateral hearing loss, both effective October 16, 2014.  Since the ratings prior to October 16, 2014 and since that date do not represent the maximum ratings available for PTSD with a history of alcoholism and bilateral hearing loss, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues listed on the title page have since been returned to the Board for appellate review. 
This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from October 2009 to January 2012 and the remaining records are duplicate copies of evidence already associated with VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to October 16, 2014, the Veteran's service-connected PTSD with a history of alcoholism was not manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment due to psychiatric symptomatology.

2.  Since October 16, 2014, the Veteran's service-connected PTSD with a history of alcoholism has not been manifested by total occupational and social impairment due to psychiatric symptomatology.

3.  Prior to October 16, 2014, the Veteran's service-connected bilateral hearing loss was not manifested by hearing acuity in the right ear worse than Level II and in the left ear worse than Level III.

4.  Since October 16, 2014, the Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity in the right ear worse than Level VIII and in the left ear worse than Level IV.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating for PTSD with a history of alcoholism of 50 percent, but no more, prior to October 16, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to an initial rating for PTSD with a history of alcoholism in excess of 70 percent as of October 16, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411.

3.  The criteria for entitlement to an initial compensable rating prior to October 16, 2014 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for entitlement to an initial rating in excess of 20 percent as of October 16, 2014 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in February 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the January 2012 and September 2014 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the November 2011 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding PTSD with a history of alcoholism and bilateral hearing loss.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

PTSD

In the October 2007 rating decision, service connection for PTSD with a history of alcoholism was granted.  The Veteran's exposure to combat was conceded based on review of his service personnel records, and the July 2007 VA examiner through QTC Medical Services rendered a diagnosis of PTSD with a history of alcoholism due to the combat service in which the Veteran received injuries.  The Veteran was assigned a 30 percent disability rating, effective from November 6, 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the June 2015 rating decision, the Veteran was assigned a 70 percent rating, effective from October 16, 2014.  Id.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as (for example only): depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher rating of 70 percent for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented DSM V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  Moreover, these provisions cannot be applied for a period prior to being adopted, as such they are not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

30 Percent Rating prior to October 16, 2014

The filed his initial claim requesting service connection for PTSD on November 6, 2006.  After review of the pertinent evidence of record, as discussed below, the Board finds that the Veteran's service-connected acquired PTSD with a history of alcoholism was manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology for the entire appeal period prior to October 16, 2014.  As such, a 50 percent rating is warranted from November 6, 2006 to October 15, 2014.  

In a January 2007 statement, the Veteran reported that after being diagnosed with a heart attack and major depression in 1996, he was prescribed to short-term disability.  Upon his return the physician did not pass his physical to remain in law enforcement so he later obtained employment as a private security officer for a hospital.  During employment as a security officer, he noted having problems with concentration, comprehension, and anxiety, in part, due to his medication for PTSD.  The Veteran also reported his psychiatric symptomatology included difficulty concentrating and remembering certain things and situations. 

At the July 2007 VA examination through QTC medical Services, the Veteran reported psychiatric symptoms of confusion, inability to concentrate, and forgetfulness.  Following the evaluation and review of the claims file, the VA examiner noted, in part, the following observations: the Veteran drifts off making mistakes at work or completing routine tasks.  

In the November 2007 notice of disagreement on a VA Form 21-4138 (Statement in Support of Claim), the Veteran explained, with reference to the July 2007 VA examination report that he works because his family has to eat, he is no longer in law enforcement, and became a security guard to limit contact with people.

At the July 2009 VA examination, the Veteran reported additional complaints of forgetfulness, and the relationships with his wife is not great and with his supervisor is poor.  Following the evaluation and review of the claims file, the VA examiner noted, in part that differ from the last examination, the Veteran experienced panic attacks more than once per week.  The VA examiner noted on Axis III that the Veteran's social interaction is frequently inappropriate because he has no friends and does not socialize.  It was further noted that the Veteran is unable to establish and maintain effective work and social relationships because he cannot get along with co-workers, as well as has difficulty maintaining effective family role functioning because he seems to be angry all the time.  

In a July 2010 statement from the Veteran's wife, she reported, in part, that the Veteran forgets what he is doing or where he puts things and routine assignments at work.  She further noted that the Veteran has no friends, does not trust anyone, and is very angry.

In a June 2011 statement, the Veteran noted that his PTSD, as well as heart disease, cause him to be forgetful, low attention span, and irritable and anxious while being around or working with other people.

At the June 2012 VA examination, the Veteran reiterated psychiatric symptoms include social isolation and irritable mood.  Following the evaluation and review of the claims file, the VA examiner noted the Veteran's psychiatric symptoms include difficulty in establishing and maintaining effective work and social relationships.  

Additional VA treatment records in Virtual VA dated from October 2009 to January 2012 show the Veteran's ongoing psychiatric treatment.  Specifically, in August 2010 the Veteran reported avoidance symptoms.  In November 2010 he reported having physical reactions with intrusive thoughts and nightmares, avoidance, emotionally cut off from people.  In December 2010 the Veteran's wife reported the Veteran tends to isolate himself more in the winter.

50 Percent Rating prior to October 16, 2014

In light of the finding above, the Board now considers whether an initial rating in excess of 50 percent for PTSD with a history of alcoholism is warranted at any time prior to October 16, 2014.

While the Veteran has been unemployed since 2011, his psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate deficiencies in most areas or total social impairment at any time prior to October 16, 2014.
 
In the January 2007 statement, the Veteran noted that when his oldest son was deployed to Iraq for military service it triggered his own memories from service in Vietnam.  The Veteran also reported the following psychiatric symptomatology: feelings of anxiety and depression, difficulty sleeping or staying asleep without medication, and irritability or outburst of anger when anxious over a problem or situation that causes him to overact. 

At the July 2007 VA examination through QTC medical Services, the Veteran also reported the following psychiatric symptoms: nightmares, drifting off, irritability, hypervigilance, not trusting, avoidance, startled responses, trouble sleeping, and disorganization.  He described the relationships with his wife as good and with his three children as fine.  The VA examiner noted the following observations: orientation, communication, and speech within normal limits; appropriate appearance; hygiene, behavior, and thought processes; normal affect, mood, and abstract thinking; signs of suspiciousness; and obsessional rituals severe enough to interfere with routine activities including checking.  The VA examiner explicitly noted the absence of panic attacks, delusional history, hallucinations, impaired judgment, suicidal or homicidal ideation, or difficulty understanding commands.  Axis I diagnoses of PTSD and alcoholism in remission were rendered and a GAF score of 60 was assigned.  The VA examiner characterized the Veteran's psychiatric impairment as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.

In the November 2007 notice of disagreement, the Veteran reported that he has "suffered many years, mentally trying to deal with the memories of what he experienced in Vietnam.  

In a September 2008 VA Form 21-4138 (Statement in Support of Claim), the Veteran reported he has to juggle the medications for PTSD so that he can work to support himself and his family.

At the July 2009 VA examination, the Veteran reiterated complaints of nightmares, difficulty with concentration, irritability, feeling disorganized, and trouble sleeping.  Following the evaluation and review of the claims file, the VA examiner noted the following observations, in part that differ from the last examination: affect and mood showed anxiety, depressed mood, no motivation, withdrawal, isolation.  Moreover, there were no obsessional rituals or memory impairment, and the examiner noted the Veteran has intermittent inability to perform recreation or leisurely pursuits because he does not participate in leisure activity.  A GAF score of 60 was assigned.

In a July 2010 statement from the Veteran's wife, she reported that in the last three to six months, she has observed the Veteran get more depressed than usual and work in a very unkempt manner.  Specifically, the Veteran would not shave or cut his hair which is against company rules, very amused at times over minor things, on one occasion moved around a room opening and closing doors, and displays a depressed look.  She further noted that the Veteran is very angry and was told by the Veteran that he once kicked their three-month old puppy whom he loved dearly.

At the November 2011 Board hearing, the Veteran reported having panic attacks, as he was told by a treating physician, triggered feelings when his son was deployed to Iraq, and confusion while driving causing him to drive multiple miles away from the intended destination.  His wife also noted her observations of the Veteran's anger issues.

At the June 2012 VA examination, the Veteran reported current symptoms include anxiety, depression, social isolation, irritable mood, and nightmares every night.  The VA examiner noted the Veteran has a strong parent-child bond with his three adult children and current psychiatric symptomatology are panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  It was also noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  A GAF score of 60-65 was assigned.

VA treatment records dated from November 2006 to September 2014 show the Veteran's ongoing psychiatric treatment.  Specifically, he attended group sessions in October 2007, November 2007, December 2007, and January 2008.  Pursuant to individual sessions, he reported complaints of restlessness, anxiety, depression, not feeling organized, anger, nightmares, sleep impairment, emotions triggered by his son's deployment to Iraq, and dealing with the effects of his psychiatric medication and work.  VA treating physicians consistently noted observations that the Veteran was alert and oriented and displayed coherent and logical thoughts, good insight and judgment, speech within normal limits, and memory intact when noted as poor in December 2006.  There were also findings of no overt thought disorder, hallucinations, impulse control issues, or suicidal or homicidal ideation/plans. 

Pursuant to these VA treatment sessions, the Veteran was assigned the following GAF scores: 59 (November 2007), 60 (in March 2008, September 2008, and June 2013), 61 (in March 2007, May 2007, August 2007, June 2008, January 2009, and May 2009), and 62 (in August 2009). 

Additional VA treatment records in Virtual VA dated from October 2009 to January 2012 show the Veteran's ongoing psychiatric treatment in August 2010, September 2010, November 2010, and December 2010.  Pursuant to these VA treatment sessions in Virtual VA, the Veteran was assigned the following GAF scores: 59 (August 2010, September 2010, November 2010, December 2010) and 62 (in October 2009 and January 2010).

During these sessions, the VA treating physician noted the following observations of the Veteran: casually dressed, alert, oriented in all spheres, fluent and rapid speech, some insight, cooperative behavior, very anxious and moderately depressed during session (except in December 2010 when he appeared a little less anxious), thought processes linear and goal directed, good impulse control, at moderate risk for elopement (in September 2010 and December 2010), and no delusional preoccupation, hallucinations, or suicidal or homicidal ideation.  In August 2010, September 2010, and December 2010, the Veteran reported owning three guns which he kept near him in the bedroom for personal protection.  After discussion, he was encouraged to remove the guns from his home and denied any intent on using the guns on himself.

Moreover, in August 2010 the Veteran reported having avoidance symptoms and being totally disorganized, not in control of his thoughts, unable to concentrate, and feeling anxious and stressed a lot of the time.  He explained that his dreams are changing to more vivid thoughts of death, shooting, blood, driving a car that he cannot stop, and being angry.  In September 2010 he reported that he is still angry and afraid that what he dreams about he will do in real life.  

In November 2010, he reported not feeling good physically or mentally and a lot of turmoil in his life, including the death of family members and hosting a Vietnam Veteran friend for the upcoming Thanksgiving holiday.  He also reiterated his psychiatric symptomatology, to include anhedonia, feelings of guilt, irritability, nightmares, avoidance, hypervigilant, and resentful.  Lastly in December 2010, the Veteran noted he still does not feel good physically or mentally although looking forward to the birth of a new grandchild and travelling to visit.  The Veteran's wife also reported he tends to isolate himself more in the winter.

The Board acknowledges the Global Assessment of Functioning scores of record during the appeal period are 59, 60, 61, 62, and 60-65.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130.  Higher scores correspond to better functioning of the individual.

Throughout the appeal period the Veteran has not demonstrated deficiencies in most areas, such as judgment, thinking or mood due to his psychiatric symptoms at any time prior to October 16, 2014.  While the evidence discussed above shows psychiatric symptomatology of impaired impulse control, inability to establish and maintain effective relationships, and intermittent inability to perform leisure activities, such findings do not rise to a degree of overall occupational and social impairment due to PTSD warranting an initial rating higher than 50 percent at any time during the appeal period prior to October 16, 2014.

The Board is aware that the symptoms listed under the next-higher ratings of 70 and 100 percent are essentially examples of the type and degree of symptoms for those ratings, and that the Veteran need not demonstrate those exact symptoms to warrant a higher initial rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to a 70 or 100 percent evaluation for the initial appeal period requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher ratings for the initial appeal period prior to October 16, 2014 but finds that the period on appeal is rated appropriately.



70 Percent Rating as of October 16, 2014

At the October 2014 VA examination for PTSD through Veterans Evaluation Services, the Veteran reported he attended three sessions of group therapy for PTSD but did not like to be around small talk.  He reportedly continued to re-experience trauma, negative feelings, detachment reactions, daytime thoughts, avoidance behaviors, hypervigilance, chronic nervousness, irritability, and poor behavioral controls.  The Veteran also denied current suicidal or homicidal ideation, any legal charges or convictions, alcohol or drug use.

Following a review of the Veteran's claims file and clinical evaluation, the VA examiner affirmed the Veteran's diagnosis of PTSD under the DSM V criteria, and observed the Veteran was jumpy and agitated at times and presented with a flat affect.  Present symptomatology included the following: depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.

Most recently, in the December 2015 written brief by the Veteran's representative, no additional argument or contention was made regarding worsening of the Veteran's PTSD at any time since October 16, 2014.

The Board notes that no VA treatment records or statements by the Veteran are available in connection with this claim during the appeal period as of October 16, 2014.

As discussed above, throughout the appeal period the Veteran has not demonstrated total occupational and social impairment due to his psychiatric symptoms at any time as of October 16, 2014.  Although the October 2014 VA examiner documented the Veteran reported leaving work in April 2010, the Veteran did not demonstrate total occupational impairment due to his PTSD to the degree warranting an overall rating of 100 percent.  Moreover, the October 2014 VA examiner characterized the Veteran's diagnosis of PTSD as manifesting occupational and social impairment with reduced reliability and productivity. 

The Veteran has also not demonstrated, at any time during the appeal period, psychiatric symptomatology, to include gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, inability o perform activities of daily living, disorientation, or memory loss, to a degree warranting the assignment of a 100 percent rating at any time since October 16, 2014.

The Board is aware that the symptoms listed under the next-higher hating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher initial rating.  See Mauerhan, 16 Vet. App. at 436.  Moreover, entitlement to a 100 percent evaluation as of October 16, 2014 requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher rating for the initial rating appeal period as of October 16, 2014 but finds that the period on appeal is rated appropriately.

Bilateral Hearing Loss

In the October 2007 rating decision, service connection for bilateral hearing loss was granted.  The Veteran's exposure to noise was conceded due to his combat exposure in Vietnam, and the June 2007 VA examiner through QTC Medical Services rendered a diagnosis of bilateral high frequency hearing loss likely due to combat noise exposure.  The Veteran was assigned a noncompensable (0 percent) disability rating, effective from November 6, 2006.  See 38 C.F.R. § 4.86, Diagnostic Code 6100.  In the June 2015 rating decision, the Veteran was assigned a 20 percent rating, effective from October 16, 2014.  Id.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners did note functional impact from the Veteran's hearing loss.  Moreover, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the claimant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  

Noncompensable Rating Prior to October 16, 2014

At a June 2007 VA audiological evaluation through QTC Medical Services, the examiner noted the Veteran's report of hearing difficulty beginning in 1968 and his ears feeling stopped up.  The average puretone thresholds were 33 decibels in the right ear and 29 in the left ear.  Speech audiometry revealed speech recognition abilities of 84 percent in the right ear and 92 percent in the left ear.  These audiometric findings equate to Level II hearing in the right ear and Level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is once again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 prior to October 16, 2014.  

At an August 2009 VA audiological evaluation through QTC Medical Services, the examiner noted the Veteran's report of not experiencing any overall functional impairment or receiving any treatment for his bilateral hearing loss.  The average puretone thresholds were 36 decibels in the right ear and 28 in the left ear.  Speech audiometry revealed speech recognition abilities of 88 percent in the right ear and 80 percent in the left ear.  These audiometric findings equate to Level II hearing in the right ear and Level III hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is once again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 prior to October 16, 2014.  

At a June 2012 VA audiological evaluation through QTC Medical Services, the examiner noted the Veteran's report of difficulty understanding conversational speech in certain environments.  The average puretone thresholds were 56 decibels in the right ear and 51 in the left ear.  Speech audiometry revealed speech recognition abilities of 94 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to Level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is once again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 prior to October 16, 2014.  

None of these examination findings qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Moreover, the June 2012 examiner noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

At a January 2007 VA outpatient audiology consultation, the Veteran reported decreased hearing for the past 10 years and feels like something is in his left ear.  At a July 2009 VA outpatient audiology evaluation, the Veteran reported communicative difficulties include conversation one-on-one, conversation in group/noise, understanding television, and understanding on the telephone.  While these two records note speech audiometry and word recognition testings were conducted, the actual audiometric results are not of record.  Attempts have been made to obtain these result pursuant to the January 2012 and September 2014 Board remands; however, a June 2015 negative response was received from the Fayetteville VA Medical Center regarding the request for these results.  See VA Form 27-0820.

Additional VA treatment records note that the Veteran was fitted for hearing aids in August 2009 and attended a follow-up appointment in November 2013 because the hearing aids were not loud enough.

In the September 2008 VA Form 21-4138, the Veteran reported he cannot hear, especially from the right side, at work in conversations with co-workers, when someone turns away from his face, and if there are any environmental noises around such as the air conditioner or computer noise.

At the November 2011 Board hearing, the Veteran reiterated his complaints of difficulty hearing.  He and his spouse also reported the Veteran's hearing loss has gotten worse over the prior few years.

A review of the remaining treatment records and statements made by the Veteran prior to October 16, 2014 do not reveal any additional complaints, impairment, and/or treatment for the service-connected bilateral hearing loss.  

Consequently, the evidence of record does not provide a basis to grant an initial compensable rating when considering the service-connected hearing loss prior to October 16, 2014.  38 C.F.R. § 4.3.

20 Percent Rating as of October 16, 2014

At an October 16, 2014 VA audiological evaluation through Veterans Evaluation Services, the examiner noted the Veteran's report of the inability to understand what people say and that he needs new hearing aids.  The average puretone thresholds were 58 decibels in the right ear and 48 in the left ear.  Speech audiometry revealed speech recognition abilities of 44 percent in the right ear and 68 percent in the left ear.  These audiometric findings equate to Level VIII hearing in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned 20 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 as of October 16, 2014.  

In a December 2014 addendum report, the October 2014 examiner noted review of the claims file and no subsequent changes to the report.

The October 2014 examination findings do not qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Moreover, the examiner noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

Review of the record shows there are no additional treatment records or statements made by the Veteran for the service-connected bilateral hearing loss as of October 16, 2014.

Consequently, the evidence of record does not provide a basis to grant an initial rating in excess of 20 percent for the Veteran's bilateral hearing loss as of October 16, 2014.  38 C.F.R. § 4.3.

Additional Considerations

The Board has considered the Veteran's, and his wife's, reported history of symptomatology related to his service-connected disabilities on appeal in statements and during VA treatment sessions and VA examinations.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, they are not competent to identify specific occupational and social impairment levels due to the service-connected psychiatric disability picture according to the appropriate diagnostic code and relevant rating criteria.  Additionally, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD and bilateral hearing loss were so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate for the service-connected PTSD with a history of alcoholism.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations of 50 percent prior to October 16, 2014 and 70 percent thereafter with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's symptoms and treating physicians' findings, as discussed on detail above, and GAF scores of 59, 60, 61, 62, and 60-65 are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time during the appeal periods.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate for the service-connected bilateral hearing loss.  See 38 C.F.R. § 4.86, Diagnostic Code 6100.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted in the VA examinations reports, the Veteran's symptomatology includes difficulty hearing especially on the right side, difficulty understanding conversational speech in certain environments, communicative difficulties include conversation one-on-one, conversation in group/noise, understanding television, understanding on the telephone, inability to understand what people say. 

As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  

The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing and understanding speech difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun, 22 Vet. App.at 115-116; VAOPGCPREC 6-1996 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's PTSD with a history of alcoholism and bilateral hearing loss that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the, now, schedular ratings for PTSD and bilateral hearing loss have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.


ORDER

An initial rating for PTSD with a history of alcoholism of 50 percent, and no higher, prior to October 16, 2014 is granted, subject to the regulations governing the award of monetary benefits. 

An initial rating for PTSD with a history of alcoholism in excess of 70 percent as of October 16, 2014 is denied.

An initial compensable rating for bilateral hearing loss prior to October 16, 2014 is denied.

An initial rating for bilateral hearing loss in excess of 20 percent as of October 16, 2014 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


